Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 1 of 8 Page|D #: 1

IN Tl-IE EASTERN DISTRICT OF MlSSOURl
UNITED STATES OF AMERICA

AARON JACKSON,
Plaintifl`, Cause No.:
vs.

CUTCO STORES, INC. JURY TRIAL DEMANDED

Serve: Registered Agent
CT Corporate Systems

120 South Central Ave.
Clayton, MO 63105

VECTOR MARKETING CORPORA'I`ION
Serve: Veetor Marketing Corporation

l l 16 East State St.
Olean, New York, 14';`60

\w¢\`/V\`/\_/\_/\_/\n_/M_f\'/\q/\p/\-_JM_/\_/\h/\_/\_J\_/\_/

Defendants.
COMPLAINT
COME NOW Plaintiff, Aaron Jackson, and for his cause of action against Defendant

Cutco Stores._ lnc. and Defendant Vector Marl<cting Corporation states as l"ollows to the Court:

 

GEN ERAL ALLEGATIONS
l. Plaintii`l"is an individual and resident oflhe State oFl\/lissouri.
2. Defendant Cutco Stores, lnc. (“CUTCO”) is a foreign for-profit business registered

with the State ofMissouri.
3. Defendant Vector Marketing Corporation (“VECTOR") is a wholly owned

subsidiary of CUTCO and is not registered with the State of Missouri.

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 2 of 8 Page|D #: 2

4. Prior to November 3, 2013, Defendant CUTCO opened a retail store named
"`CUTCO Kitehen” that sells knives and goods and facilitates the door to door sales of knives and
products at property located at 12528 Olive Blvd., Suite B, Creve Coeur, l\/IO 63141.

5. Prior to November 3, 201 3, Defendant CUTCO, using its retail store
“CUTCO Kitchen”, and through its wholly owned subsidiary Defendant VECTOR, facilitated the
door to door sales of knives by recruited individuals, including Plaintifl", to sell CUTCO products
as part ofits multi-level marketing platform

6. On or about November 3, 2013, Defendant CUTCO, and its wholly owned
subsidiary VECTOR, owed a duty to Plaintiff, by contract and!or assumed a duty by contraet_. to
provide safe equipment for the sale and distribution of products Plaintiff was to sell on behalf of
Defendant, specifically knives.

?. At all times pertinent hereto, Defendant CUTCO was a foreign corporation
authorized to conduct business in the State of Missouri and was engaged in the business of
designing, manufacturing, distributing, marketing, retailing, inspecting, modifying andfor selling
equipment, including knives for the Premises as well as for providing manufacturing distributing,
marketing and retailing knives door to door.

8. Defendant CUTCO regularly transacts business in the State of Missouri, maintains
continuous and systematic business contacts within the State of Missouri, derives a substantial
revenue from goods used or consumed in the State of Missouri, and purposely directs business
activities, including the sale and marketing ofequiprnent, machinery, components and services to
Missouri residents and businesses

9. At all times pertinent hereto, Defendant VECTOR was a wholly owned subsidiary

oi`CUTCO_. and was engaged in the business of`designing, manufacturing distributing_. marketing,

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 3 of 8 Page|D #: 3

retailing, inspecting, modifying andfor selling equipment, including knives for the Premises as
well as for providing manufacturing, distributing, marketing and retailing knives door to door.

10. Pleading in the alternative and upon information and belief, this cause of action
arises out ofthese contacts with the State of Missouri as this action relates to providing inspection,
management, and consulting services, as well as the sale of equipment, machinery, including
component parts, designed, manufactured, tested, sold, distributed, marketed and retailed by
Defendant CUTCO, and its wholly owned subsidiary VECTOR, which was sold in the State of
Missouri for use in Missouri, Where the injury in question occurred.

l l. On or about November 3, 2013_. Plaintiff was an independent contractor working
for CUTCO_. and its wholly owned subsidiary VECTOR, selling CUTCO knives and products door
to door.

12. On or about November 3, 2013, Plaintiff was provided a soft black Sales Bag by
Defendant CUTCO, and its wholly owned subsidiary VECTOR, that holds the display knives to
show potential customers_. so that he could carryftransport the knives door to door.

13. On or about November 3, 2013, Plaintiff was wearing the Sales Bag over his
shoulder as he entered his vehicle and one o'l"tltc knives cut through the side of the Sales Bag and
punctured Plaintiff on his right side, causing permanent and severe injuries to Plaintiff.
(hereinafter, “Occurrencc’).

14. On or about November 3, 2013, the only protection between Plaintiffand the razor-
sharp knives, provided by Defendant CUTCO, and its wholly owned subsidiary VECTOR, was
cardboard sheaths that cover the blades and the soft black Sales Bag provided by CUTCO, and its
wholly owned subsidiary VECTOR.

15. This court has original jurisdiction over the matter and parties pursuant to 28 USC

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 4 of 8 Page|D #: 4

§ 1332 as there is complete diversity amongst the parties and the value in controversy exceeds
$75_.000, exclusive of interest and costs.

16. Pleading in the alternative, prior to November 3, 2013, Defendant CUTCO, and its
wholly owned subsidiary VECTOR, by and through its agents, servants andfor employees
operating within the course and scope of their employment, provided Plaintil`f with the knives he
was to sell and the soft black Sales Bag to transport the knives.

l?. Pleading in the alternative, prior to November 3, 2013, P[aintiff relied on the
alleged expertise of Defendant CUTCO, and its wholly owned subsidiary VECTOR_. for providing
a properly designed auditor manufactured product carrying Sales Bag, including instructions and
warnings, and if said Sales Bag was improperly provided, said failure would increase the risk of
injury to third parties using or exposed to it, including Plaintiff.

18. Pleading in the alternative, prior to November 3, 2013, the carrying Sales Bag was
in a dangerous condition as designed, and!or modified by Defendant CU'I`CO, and its wholly
owned subsidiary VECTOR, in that there was not enough protection between the razor-sharp
knives and the Plaintil"f, such that the soft black Sales Bag allowed for the knives to pierce the
Sales Bag and injure Plaintiff.

19. Pleading in the alternative, prior to November 3, 20]3, Defendant CUTCO, and its
wholly owned subsidiary VECTOR, failed to provide adequate guarding and;’or warnings to

address this hazard.

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 5 of 8 Page|D #: 5

COUNT I - STRICT LIABILITY - PRODUC'I` DEFECT -
AGAINST DEFEN I)ANT CUTCO AND ITS SUBSIDIARY DEFENI)ANT VECTOR

COMES NOW Plaintiff, by and through his attorneys, pleading in the alternative, repeats,
incorporates, and re-alleges each and every paragraph and sub-paragraph set forth above in the
General Allegations as if they were set forth herein at length against Defendant CUTCO, and its
wholly owned subsidiary VECTOR, and further states:

20. Defendants designcd, manufactured_. distributed andfor sold the black Sales Bag.
in the course of its business.

21. At the time ofits design, manufacture, distribution, and sale ofthe black Sales Bag,
it was in a defective condition unreasonably dangerous when put to a reasonably anticipated use
in that there was insufficient guarding between the razor sharp knives the Sales Bag was intended
to hold, thus a knife or knives could cut through the Sales Bag and cut those handling the Sales
Bag.

22. The Sales Bag was used in a manner reasonably anticipated by Defendant CU'I`CO,
and its wholly owned subsidiary VECTOR.

23. As a direct and proximate result of the defective condition of the Sales Bag, as
described hercin, Plaintifl"s body was punctured by a knil`e. Piaintiff has been damaged in the
following particulars, to wit: Plaintiff was caused to sustain serious bodily injury_. including severe
injuries to his right kidney requiring surgery and ultimately removal of his right kidney; Plaintiff
has incurred past medical bills and will, in the future_. continue to incur medical bills; further_.
Plaintiff has incurred lost wages and will continue to incur lost wages into the future.

WHEREFORE, Plaintiff prays this Court enter judgment in his favor and against
Defendant CUTCO, and its wholly owned subsidiary VECTOR, in an amount that is fair and

reasonable in excess of Seventy-Five Thousand Dollars ($?5,000.00), together with costs

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 6 of 8 Page|D #: 6

expended herein, and for such other and further relief as this Court deems just and proper.

COUNT II - S'I`RICT LIABILITY- FAILURE TO WARN - AGAINS'I`
DEFENDANT CUTCO AND ITS SUBSII)IARY DEFENDANT VECTOR

COMES NOW Plaintiff, by and through his attorneys, pleading in the alternative. repeats,
incorporates, and re-alleges each and every paragraph and sub-paragraph set forth above in the
General Allegations as if they were set forth herein at length against Defendant CUTCO, and its
wholly owned subsidiary VECTOR, and further states:

24. At the time Defendant CU'I`CO, and its wholly owned subsidiary VECTOR,
designed, tested, manufactured, assembled, marketed, distributed, provided andfor sold the Sales
Bag, it was in an unreasonably dangerous condition when put to a reasonably anticipated use
without knowledge ofits characteristics

25. Defendant CUTCO, and its wholly owned subsidiary VECTOR, did not give
adequate instructions or warnings for the safe use, operation or exposure to the Sales Bag.

26. The Sales Bag was used in a manner reasonably anticipated by Defendant CUTCO,
and its wholly owned subsidiary VECTOR.

?_?. As a direct and proximate result of Defendant CUTCO, and its wholly owned
subsidiary VECTOR"s__ failure to adequately instruct andfor warn of dangers ofthe Sales Bag, as
described herein, Plaintiff`s kidney was stabbed. Plaintiff has been damaged in the following
particulars, to wit: Plaintiff was caused to sustain serious bodily injury, including severe injuries
to his right kidney requiring surgery and ultimately removal of his right kidney; l’laintifl` has
incurred past medical bills and will, in the l"uture, continue to incur medical bills.

Wl-IEREFORE, Plaintiff prays this Court enter judgment in his favor and against
Defendant CUTCO, and its wholly owned subsidiary VECTOR, in an amount that is fair and

reasonable in excess of Seventy-Five Thousand Dollars ($75,000.00), together with costs

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 7 of 8 Page|D #: 7

expended herein, and for such other and further relief as this Court deems just and proper.

COUNT III - NEGLIGENCE - AGAlNST DEFENI)ANT CUTCO AND ITS
SUBSIDIARY I)EFENDANT VECTOR

COMES NOW Plaintiff, by and through his attorneys, pleading in the alternative, repeats,
incorporates, and re-alleges each and every paragraph and sub-paragraph set forth above in the
General Allegations as ifthey were set forth herein at length against Defendant CUTCO. and its
wholly owned subsidiary VECTOR, and further states:

28. Defendant CUTCO, and its wholly owned subsidiary VECTOR, by and through its
employees, agents andfor servants, acting within the course and scope of their employment,
designed, tested, manufactured, assembled, installed, inspected, marketed, distributed, andfor sold
the Sales Bag.

29. Defendant CUTCO, and its wholly owned subsidiary VECTOR, failed to exercise
ordinary care in the design, testing, manufacture, assembly, installation, inspection, marketing,
distribution, andr’or sale of the Sales Bag, and was negligent in one or more of the following
respects:

(a) Defendants did not provide proper design_._ testing, manufacture, assembly,
installation, or inspection ofthe Sales Bag, to ensure the adequate guarding
from the knives to those using, operating or exposed to it;

(b) Defendants did not provide or ensure that adequate training was provided
to those using or exposed to the Sales Bag regarding its proper use or
operation; or

(c) Defendants did not provide an adequate owner’s andr'or operator"s manual
andfor user’s guide, instructions, andfor warnings to those using or exposed
to the Sales Bag.

30. As a direct and proximate result of one or more of the following acts or omissions

which Defendant CU'I`CO, and its wholly owned subsidiary VECTOR, knew, or in the exercise of

ordinary care_. could have known, Plaintiff has been damaged in the following particulars_. to wit:

Case: 4:18-cv-01874 Doc. #: 1 Filed: 11/02/18 Page: 8 of 8 Page|D #: 8

Plaintiff was caused to sustain serious bodily injury, including severe injuries to his right kidney
requiring surgery and ultimately removal of his right kidney; Plaintiff has incurred past medical
bills and will, in the future, continue to incur medical bills.

WHEREFORE, Plaintiff prays this Court enter judgment in his favor and against
Defendant CUTCO, and its wholly owned subsidiary VECTOR, in an amount that is fair and
reasonable, in excess of Seventy-Five Thousand Dollars ($?5,000.00), together with costs

expended herein, and for such other and further relief as this Court deenrs just and proper.

RESPECTFULLY SUBMITTED:

O’LEARY, SHELTON, CORRIGAN,
PETERSON, DALTON & QUILLIN, LLC.

By /s/ Michcrel J. Dar'mn, Jr.
Michael J. Dalton, Jr. #60963
James D. O’Leary, #45964
James Corrigan, #4512?
1034 South Brentwood Blvd.
Penthouse l-A, 23'd Floor
St. Louis, MO 631 17
Tel: 314-405-9000
Fax: 314-405-9999

' dalton@osclaw.com
corrigan@osclaw.com

o|eary@osclaw.com
Ar.'orneysfor Plaintiff

 

